Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 10 does not further limit claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 8 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Itou et al (US 7150253).  Itou et al teach: An engine start control device (100) that by supplying electric power to a starting motor (139) from a battery (132) and thereby rotating a crank shaft of an engine  coupled to the starting motor, starts the engine, the engine start control device  comprising:

a switch (128, 129, 130, 131) provided between the battery and the starting motor ; a starting abnormality determining unit (143) that determines whether a starting abnormality of the engine  has occurred or not; and

a starting control unit (123) that in the case that there has been a starting instruction of the engine (127) from outside, sets the switch (128,131) to ON to start electric power supply to the starting motor (139) from the battery, while in the case that occurrence of a starting abnormality of the engine has been determined by the starting abnormality determining unit (143), sets the switch (128,131) to OFF,

wherein

the starting abnormality determining unit finalizes a determination result of

occurrence of the starting abnormality when a first prescribed time has elapsed from the starting abnormality occurring, and

the starting control unit sets the switch to OFF based on the finalized

determination result.  See Figures 1, 3 and 5.  Figure 5, Steps S21-S23. See column 12, lines 34-64.  Note that at step S21 an abnormality is detected, at step S22, a predetermined time period must be elapsed before finalizing the abnormality and proceeding to step S23 to turn the switch (128,131) to OFF. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itou et al (US 7150253).  Itou et al applies as in claim 1 above.  With respect to claim 5, Itou et al appears to be silent with respect to the length of predeterimined time, however, the time period is considered to be an obvious matter of design choice which would be arrived at thru routine experimentation.  

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itou et al (US 7150253) in view of Blackburn et al (US 6800952).  Itou et al applies as in claim 1 above.  With respect to claim 6, Itou et al appears to be silent with respect to the starting control unit maintaining the switch at OFF even when there is a starting instruction of the engine from outside, until a second prescribed time elapses from the switch being set to OFF based on the finalized determination result.  However, this safety feature is taught by Blackburn et al.  See Blackburn et al’s abstract.  It would have been obvious to include this safety feature in Itou et al’s starter control so as to prevent the starter from initiating another start sequence so quickly and frequently because this would prevent damage to the starter and/or battery. 

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itou et al (US 7150253) in view of Holung et al (US 201000247987).  Itou et al applies as in claim 1 above.  With respect to claims 9 and 10, Itou et al appears to be silent with respect to a battery incorporating a fuse.  However, Holung et al (see the abstract, Figure 8, battery (100) and paragraphs 65-66) teach a battery for use with an internal combustion engine of a vehicle, wherein the battery incorporates fuses for the purpose . 

Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yamashita et al, (US 2018/0149104) teaches a startup control device having a fuse between the battery and starter (see paragraph 20).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK R SOLIS whose telephone number is (571)272-4853.  The examiner can normally be reached on Monday - Friday 9 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERICK R SOLIS/Primary Examiner, Art Unit 3747